DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 4/21/2022, the examiner has carefully considered the amendments.  

 
Response to Arguments

Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. It appears the indicated allowability of claim 3 has caused inadvertent confusions.  It appears claim 3 was inadvertently placed in the indicated allowable subject matter; however, claim 3 explicitly rejected in the previous rejection, as evidenced by the first full paragraph on page 4, although it does not appear in the claim rejection listing of the rejection (unintentional mistake).  Therefore, the claim as would be amended is found in the prior art.  Therefore, the amendment will not be entered and the rejection remains Final for the reasons set forth previously.  Please find the rejection below. 

 


Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-18, and 20 is/are rejected under 35 U.S.C. 102(A1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0136089 A1 to Koltikso, et al. (hereinafter 'Koltikso').

Regarding Claim 1, Koltikso discloses a resin (resin; abstract) having a structure according to Formula II: as shown (dental product having a resin derived from 2,2,4,4-tetramethyl-1,3-cyclobutandiol, such as compound 4; abstract; figure IB), wherein R1, R3, R4, R5, and R6 are each independently selected from the group consisting of hydrogen and substituted or unsubstituted (Cl-CIO)alkyl, R2 is (Cl-CIO)alkylene (compound 4 (R1 is Cl alkyl, R2 is Cl alkylene, and R3-R6 are each Cl alkyl); figure IB), and the resin has an average molecular weight of less than 10,000 g/mol (compound 4 (molecule weight of less than 10,000 g/mol); figure IB). Koltikso does not provide a single concise embodiment with the specific TMCD-based resin compound, from the list of possible TMCD-based resin compounds. However, provided that Koltikso discloses the chosen TMCD-based resin compound (Koltikso; abstract; figure IB), it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the compound of Koltikso, by narrowing the range of TMCD-based resin compound so to as select the chosen TMCD-based resin compound of formula 4 (Koltikso; figure IB), for enhancing the compound's efficacy as a dental composition used to form dental products that are free of bisphenol A while maintaining the same thermal and mechanical stabilities as bisphenol A containing resins (Koltikso; paragraphs [0003]-[0004]).
 Koltikso discloses the resin of claim 1, and Koltikso further discloses wherein the resin of Formula II is: as shown (compound 4 (formula II); figure IB).  Thus claim 3 is found. 
 Koltikso discloses the resin of claim 1, and Koltikso further discloses wherein the resin has a reduced potential to release phenolic compounds compared to corresponding resins comprising phenolic compounds, including his phenols such as bisphenol A (BPA) (resins disclosed are BPA-free, so have a reduced potential to release phenolic compounds; paragraphs [0004], [0006]).  Thus claim 4 is found.
Koltikso discloses the resin of claim 1, and Koltikso further discloses wherein the resin is substantially free of repeating units derived from bisphenol A (resins disclosed are BPA-free; paragraphs [0004], [0006]).  Thus, claim 5 is found. 
 Koltikso discloses a cured product of a curable composition comprising Formula II (dental product having a curable resin derived from 2,2,4,4-tetramethyl-1,3-cyclobutandiol, such as compound 4 (formula II); abstract; paragraphs [0002], [0006]; figure IB). Koltikso does not provide a single concise embodiment with the specific TMCD-based resin compound, from the list of possible TMCD-based resin compounds. However, provided that Koltikso discloses the chosen TMCD-based resin compound (Koltikso; abstract; figure 1B), it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the cured product of Koltikso, by narrowing the range of TMCD-based resin compound so to as select the chosen TMCD-based resin compound of formula 4 (Koltikso; figure IB), for enhancing the compound's efficacy as a dental composition used to form dental products that are free of bisphenol A while maintaining the same thermal and mechanical stabilities as bisphenol A containing resins (Koltikso; paragraphs [0003]-[0004]).  Thus claim 12 is found.
Koltikso discloses the cured product of claim 12, and Koltikso further discloses wherein about 1 wt. percent to about 100 wt. percent of the curable composition is the structure according to Formula I (dental product having a curable resin derived from 2,2,4,4-tetramethyl-l ,3-cyclobutandiol, such as compound 4, wherein dental resin is present in an amount of about 5 weight percent to about 95 weight percent; abstract; figure IB; paragraphs [0002], [0006], [0025]).  Thus, claim 13 is found. 
Regarding Claim 14, Koltikso discloses a method of forming the cured product according to claim 12, comprising: curing a curable composition comprising a resin (method of formulating dental materials comprising a curable composition comprising a resin; paragraphs [0006], [0017], [0020]) having Formula I: as shown (dental product having a resin derived from 2,2,4,4-tetramethyl-1,3-cyclobutandiol, such as compound 4; abstract; figure IB), wherein R1, R3, R4, R5, and R6 are each independently selected from the group consisting of hydrogen and substituted or unsubstituted (Cl-CIO)alkyl, R2 is (Cl-CIO)alkylene (compound 4 (R1 is Cl alkyl, R2 is Cl alkylene, and R3-R6 are each Cl alkyl; figure IB), and the resin has an average molecular weight of less than 10,000 g/mol (compound 4 (molecule weight of less than 10,000 g/mol); figure IB). Koltikso does not provide a single concise embodiment with the specific TMCD-based resin compound, from the list of possible TMCD-based resin compounds. However, provided that Koltikso discloses the chosen TMCD-based resin compound (Koltikso; abstract; figure IB), it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method of Koltikso, by narrowing the range of TMCD-based resin compound so to as select the chosen TMCD-based resin compound of formula 4 (Koltikso; figure IB), for enhancing the compound's efficacy as a dental composition used to form dental products that are free of bisphenol A while maintaining the same thermal and mechanical stabilities as bisphenol A containing resins (Koltikso; paragraphs [0003]-[0004]).
Regarding Claim 15, Koltikso discloses the method of forming the cured product of claim 14, and Koltikso further discloses wherein the curable composition further comprises an initiator component (curable composition comprises an initiator; paragraph [0028]).

Regarding Claim 16, Koltikso discloses the method of forming the cured product of claim 15, and Koltikso further discloses wherein the initiator component ranges from about 0.1 wt. percent to about 25 wt. percent of the curable composition (curable composition comprises an initiator, wherein initiator is present in an amount of about 0.05 to about 0.5 percent by weight; paragraph [0028]).
Regarding Claim 17, Koltikso discloses the method of forming the cured product of claim 14, and Koltikso further discloses wherein the curable composition further comprises a reactive diluent (composition comprises a diluent; paragraph [0026]).
Regarding Claim 18, Koltikso discloses the method of forming the cured product of claim 18, and Koltikso further discloses wherein the reactive diluent ranges from about 0.01 wt. percent to about 70 wt. percent of the curable composition (composition comprises a diluent, wherein diluent is present in an amount from about 5 weight percent to about 50 weight percent; paragraph [0026]).
Regarding Claim 20, Koltikso discloses the method of forming the cured product of claim 14, and Koltikso further discloses wherein the method further comprises exposing the curable composition to electromagnetic radiation (composition is exposed to electromagnetic radiation; paragraph [0020]). Koltikso does not disclose wherein the electromagnetic radiation is specifically visible or ultraviolet radiation. However, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Koltikso, in order to have provided for wherein the electromagnetic radiation is specifically visible or ultraviolet radiation, as it would have only taken routine skill the art to adjust the electromagnetic radiation, as disclosed by Koltikso (Koltikso; paragraph [0020]), in order to initiate curing compositions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims Koltikso (cited above) as applied to claims 1,3-5, 12-18 and 20 above, and further in view of US 2010/0240794 A1 to Jin, et al. (hereinafter 'Jin').
	Koltikso is set forth above.  Koltikso discloses the method of forming the cured product of claim 14, but Koltikso does not disclose wherein the curable composition further comprises an accelerator. However, Jin discloses wherein a curable composition further comprises an accelerator (curable resin composition comprises an accelerator; abstract; paragraphs [0039], [0046]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Koltikso, in order to have provided wherein a curable composition further comprises an accelerator, as previously disclosed by Jin, for providing methacrylate and/or cyclobutandiol based curable resins useful in dental compositions (Koltikso; paragraphs [0003], [0014]; Jin; abstract).  


Allowable Subject Matter

Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC